Order entered September 9, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00868-CV

                           BRIGETTA D’OLIVIO, Appellant

                                            V.

                       GREG FOX AND LAURA FOX, Appellees

                    On Appeal from the 191st Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-16-05606

                                        ORDER
      Before the Court is appellant’s August 26, 2019 “Motion to Reverse Trial Court’s Final

Judgment Based Upon Appellees’ Fraud. We DENY the motion.


                                                   /s/   BILL WHITEHILL
                                                         JUSTICE